DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.
 
Response to Amendment
The amendment filed February 14, 2022, has been entered.   Claims 1-15, 17, 19 and 21-22, remain pending in this application.  

Response to Arguments
Applicant’s arguments with respect to claims 1-15, 17, 19 and 21-22, have been considered but are moot because the new ground of rejection does not rely on the references as they are being applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The rejections below have been modified in view of Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112

The term “about” in claim 8 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   By removing the term “about” from the claim 8, applicant will overcome this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-10 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard (US 2012/0016322 A1) in view of Dagger (US2015/0351970).
Regarding claim 1, Coulthard discloses the claim limitation a wound filler configured to fill the negative space of a tissue site, the wound filler (a reduced-pressure treatment system 100 including a manifold 108 and an absorbent layer 112 configured to fill the negative space of a tissue site, para [0020]-[0023], Fig. 1) comprising: 
a first portion of the wound filler having a first color (para [0056] teaches a dye is placed in the absorbent layer 112 and/or the manifold 108); 
Coulthard is silent regarding the claim limitations 1)  a second portion of the wound filler having a second color, the second color having a contrast to the first color; the first color and the second color having a contrast to red and purple; and 2) the first portion of the wound filler and the second portion of the wound filler being horizontally arranged so that the first portion and the second portion are laterally adjacent to each other.
Para [0056] of Coulthard teaches a wound filler comprising a manifold 108 and an absorbent layer 112 and wherein a dye may be placed in the manifold 108 or the dye may be placed in the absorbent layer 112.  Coulthard implies that the wound filler has two portions an absorbent layer 112 having one color and the manifold 108 having another color that are contrasting colors, but does not explicitly state this limitation.

a first portion of the wound filler (left side of absorbent layer 506; Fig. 5A-5B, as well as the rest of the Figures) having a first color (preferably white; [0020]); 
a second portion of the wound filler (right side of absorbent layer 506; Fig. 5A-5B, as well as the rest of the Figures) having a second color, the second color having a contrast to the first color (second color having a contrasting color to the first color; [0020]); and the first color and 
the first portion of the wound filler (left side of absorbent layer 506; Fig. 5A-5B) and the second portion of the wound filler (right side of absorbent layer; Fig. 5A-5B)  being horizontally arranged so that the first portion and the second portion are laterally adjacent to each other (Fig. 5A and 5B illustrate the first portion and the second portion of the wound filler being horizontally arranged so that the first portion and the second portion are laterally adjacent to each other.  The absorbent layer 506 is a wound filler as taught by Coulthard.). Para [0003] teaches the elements of the Dagger dressing provides a mechanism of monitoring the moisture levels within the wound dressing.
Dagger implies, but is silent, regarding this claim limitation the first and second color having a contrast to red and purple.
However, para. [0020] of Dagger states “The first material 212 is of a first colour, preferably white, although it is envisaged that other colours could be utilized. A water-soluble coloured moisture indicator 210, having a second colour, is provided on or within the absorbent layer 206. This second colour is selected to be a contrasting colour to the first colour. For example, if the first colour is white, the second colour is selected to be not white. Suitable water-soluble coloured moisture indicators, for example water-soluble dyes, for use in wound dressings are readily apparent to persons skilled in the art.” There are numerous colors that are not white, such as tan, wherein the first color white and the second color tan would have a contrast to red and purple.  In addition, Dagger is teaching that the first 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound filler of Coulthard such that it comprises  a second portion of the wound filler having a second color, the second color having a contrast to the first color; the first color and the second color having a contrast to red and purple; and the first portion of the wound filler and the second portion of the wound filler being horizontally arranged so that the first portion and the second portion are laterally adjacent to each other as suggested by Dagger to provide a mechanism of monitoring the moisture levels within the wound dressing.

Regarding claim 2, dependent from claim 1, Coulthard is silent regarding the claim limitation further comprising a third portion having a third color, the third color having a contrast to both the first color and the second color.  
However, Dagger discloses the claim limitation further comprising a third portion having a third color, the third color having a contrast to both the first color and the second color (Para. [0050] states “In some embodiments, an additional coloured element is disposed between the first material 412 and 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound filler of Coulthard such that it further comprises a third portion having a third color, the third color having a contrast to both the first color and the second color as suggested by Dagger to provide a mechanism of monitoring the moisture levels within the wound dressing.

Regarding claim 3, dependent from claim 1, Coulthard is silent regarding the claim limitation wherein the first color is white.  
However, Dagger discloses the claim limitation wherein the first color is white (first material 212 having a first color that is preferably white; [0020]; Fig 2A). 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound filler of Coulthard wherein the first color is white as suggested by Dagger to provide a mechanism of monitoring the moisture levels within the wound dressing.

Regarding claim 4, dependent from claim 1, Coulthard is silent regarding the claim limitation wherein the second color is black.  
However, para. [0020] of Dagger states “The first material 212 is of a first colour, preferably white, although it is envisaged that other colours could be utilized. A water-soluble coloured moisture indicator 210, having a second colour, is provided on or within the absorbent layer 206. This second colour is selected to be a contrasting colour to the first colour. For example, if the first colour is white, 
Coulthard modified by Dagger discloses substantially all the limitations of the claim except wherein the second color is black.  It would have been an obvious matter of design choice to one having ordinary skill in the art prior to the filing date of the present invention, since applicant has not disclosed that making the second color black does not solve any stated problem or is for any particular purpose and it appears that the invention would perform equally as well when the second color is a color contrasting the first color and it is not black.  MPEP § 2144.04.

Regarding claim 5, dependent from claim 1, wherein the first color is white and the second color is black.  
However, para. [0020] of Dagger states “The first material 212 is of a first colour, preferably white, although it is envisaged that other colours could be utilized. A water-soluble coloured moisture indicator 210, having a second colour, is provided on or within the absorbent layer 206. This second colour is selected to be a contrasting colour to the first colour. For example, if the first colour is white, the second colour is selected to be not white.”  Black is a color, which is not white, and is contrasting to the first color.
Coulthard modified by Dagger discloses substantially all the limitations of the claim except wherein the first color is white and the second color is black.  It would have been an obvious matter of design choice to one having ordinary skill in the art prior to the filing date of the present invention, since applicant has not disclosed that making the first color white and the second color black does not solve any stated problem or is for any particular purpose and it appears that the invention would perform equally as well if the second color was a color contrasting the first color wherein the first color is not white and the second color is not black.  MPEP § 2144.04.

Regarding claim 6, dependent from claim 1, Coulthard is silent regarding the claim limitation wherein: the first portion has a first pattern; and the second portion has a second pattern.
However, Dagger teaches the claim limitation wherein the first portion (left side of absorbent layer 506; 1B, 2B, 3B, 4B, Fig. 5A-5B) has a first pattern (horizontal and vertical stripes forming squares of left side of absorbent layer; Fig. 1B 2B, 3B, 4B, 5A-5B); and the second portion (right side of absorbent layer; 1B 2B, 3B, 4B, Fig. 5A-5B) has a second pattern (horizontal and vertical stripes forming squares of right side of absorbent layer, Fig. 1B 2B, 3B, 4B, 5A-5B). 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound filler of Coulthard wherein the first portion has a first pattern; and the second portion has a second pattern as suggested by Dagger to provide a mechanism of monitoring the moisture levels within the wound dressing.

Regarding claim 7, dependent from claim 6, Coulthard is silent regarding the claim limitation wherein the first pattern comprises stripes, and the second pattern comprises corresponding stripes. 
However, Dagger teaches the claim limitation wherein the first portion (left side of absorbent layer 506; 1B, 2B, 3B, 4B, Fig. 5A-5B) has a first pattern (horizontal and vertical stripes forming squares of left side of absorbent layer; Fig. 1B, 2B, 3B, 4B, 5A-5B); and the second portion (right side of absorbent layer; 1B, 2B, 3B, 4B, Fig. 5A-5B) has a second pattern (horizontal and vertical stripes forming squares of right side of absorbent layer, Fig. 1B 2B, 3B, 4B, 5A-5B). 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound filler of Coulthard wherein the first pattern comprises stripes, and the second pattern 

Regarding claim 8, dependent from claim 7, Coulthard, as modified by Dagger, discloses substantially all the limitations of claim 8 except wherein the stripes of the first pattern (horizontal and vertical stripes forming squares of left side of absorbent layer; Fig. 1B 2B, 3B, 4B, 5A-5B of Dagger) and the second pattern (horizontal and vertical stripes forming squares of right side of absorbent layer, Fig. 1B 2B, 3B, 4B, 5A-5B of Dagger ) have a width between about 2 mm and about 10 mm.  It would have been an obvious matter of design choice to one of ordinary skill in the art prior to the filing date of the present invention to make the stripes of the first pattern and the second pattern have a width between about 2 mm and about 10 mm, since applicant has not disclosed that the size of the stripes solve any stated problem or is for any particular purpose and it appears that the invention would perform equally as will with strips outside of the range of about 2 mm and about 10 mm.  MPEP § 2144.04.  

Regarding claim 9, dependent from claim 7, Coulthard modified by Dagger, discloses the claim limitation wherein: the stripes of the first pattern (horizontal and vertical stripes forming squares of left side of absorbent layer; Fig. 1B 2B, 3B, 4B, 5A-5B of Dagger) have a first width (Fig. 1B, 3B, 4B, and 5B of Dagger illustrates stripes of the first pattern have a first width) and the stripes of the second pattern (horizontal and vertical stripes forming squares of right side of absorbent layer, Fig. 1B 2B, 3B, 4B, 5A-5B of Dagger ) have a second width (Fig. 1B, 3B, 4B, and 3B of Dagger illustrate stripes of the second pattern have a second width).
Coulthard modified by Dagger discloses substantially all the limitations of claim 9 except that the first width is different from the second width.  It would have been an obvious matter of design choice to one having ordinary skill in the art at prior to the filing date of the present invention to make 

Regarding claim 10, dependent from claim 7, Coulthard modified by Dagger, discloses wherein: the stripes of the first pattern (horizontal and vertical stripes forming squares of left side of absorbent layer; Fig. 1B 2B, 3B, 4B, 5A-5B of Dagger) have a first width; the stripes of the second pattern (horizontal and vertical stripes forming squares of right side of absorbent layer, Fig. 1B 2B, 3B, 4B, 5A-5B of Dagger ) have a second width; and the first width is the same as the second width (Fig. 1B, 2B, 3B, 4B, 52-5B of Dagger illustrate that first and the second width are the same.  

Regarding claim 17, dependent from claim 1, Coulthard is silent regarding the claim limitation wherein the first portion and the second portion are vertically arranged so that one of the first portion and the second portion is vertically over the other of the second portion and the first portion.  
However Dagger discloses the claim limitation wherein the first portion and the second portion are vertically arranged so that one of the first portion and the second portion is vertically over the other of the second portion and the first portion (The stripes of Dagger made of absorbent material are layered vertically, one on top of each other, so that the thickness of each layer is equivalent to the width of each layer/stripe (from a cross sectional view) as illustrated in Figs. 2A-2B, 3A-3B, 4A-4B, and 5A-5B.  Fig 5A-5B illustrates coloured moisture indicator 511 vertically over coloured moisture indicator 510). 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound filler of Coulthard, as modified by Dagger, wherein the first portion and the second portion 

 Regarding claim 19, dependent from claim 1, Coulthard is silent regarding the claim limitation wherein the first portion and the second portion comprise a mesh.  
However, Dagger discloses the claim limitation wherein the first portion and the second portion comprise a mesh. Para. [0016] of Dagger teaches the wound dressing may further include an absorbent element such as a porous foam, or mesh).
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound filler of Coulthard, as modified by Dagger, wherein the first portion and the second portion comprise a mesh as suggested by Dagger to provide a mechanism of monitoring the moisture levels within the wound dressing,

 Regarding claim 21, dependent from claim 1, Coulthard as modified by Dagger, is silent regarding the claim limitation wherein the first portion is separable from the second portion.  However, the portions are separable, at least partially, from one another under certain conditions that facilitate separation such as peeling or tearing.  

 Regarding claim 22, dependent from claim 1, Coulthard is silent regarding the claim limitation wherein the first color and the second color are configured to shift in response to exposure to a tissue site.  
However, para. [0065] of Dagger teaches “Within the dry dressing, both the first and second coloured moisture indicators are invisible to the user. When the wound contacting layer becomes a central first colour and a ring of a second colour extending thereabouts.).  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound filler of Coulthard, as modified by Dagger, wherein the first color and the second color are configured to shift in response to exposure to a tissue site as suggested by Dagger to provide a mechanism of monitoring the moisture levels within the wound dressing.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard (US 2012/0016322 A1), in view of Dagger (US2015/0351970), further in view of Locke (US 2013/0066285 A1).
Regarding claim 11, dependent from claim 6, Coulthard as modified by Dagger, is silent regarding the claim limitation wherein the first pattern comprises first rings, and the second pattern comprises second rings.  
Para. [0065] of Dagger teaches “Within the dry dressing, both the first and second coloured moisture indicators are invisible to the user. When the wound contacting layer becomes saturated the first material becomes hydrated and turns transparent, exposing the first coloured moisture indicator. When the absorbent layer becomes saturated the second material becomes hydrated and turns transparent, exposing the second coloured moisture indicator. The fully hydrated dressing will have a central first colour and a ring of a second colour extending thereabouts.  Dagger does not explicitly state more than one ring, or rings.

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound filler of Coulthard wherein the first pattern comprises first rings, and the second pattern comprises second rings as suggested by Locke to provide a mechanism of monitoring the moisture levels, or leak detection, within the wound dressing.

Regarding claim 12, dependent from claim 11, Coulthard modified by Dagger, is silent regarding the claim limitation wherein the second rings are concentric with the first rings.
Dagger implies, but is silent regarding wherein the first pattern comprises first rings, and the second pattern comprises second rings. However, para. [0065] of Dagger teaches “Within the dry dressing, both the first and second coloured moisture indicators are invisible to the user. When the wound contacting layer becomes saturated the first material becomes hydrated and turns transparent, exposing the first coloured moisture indicator. When the absorbent layer becomes saturated the second material becomes hydrated and turns transparent, exposing the second coloured moisture indicator. The fully hydrated dressing will have a central first colour and a ring of a second colour extending thereabouts.  Dagger does not explicitly state more than one ring, or rings.
However, Locke teaches wound dressings for treating a patient with reduced pressure that include leak detection material.  Paragraphs [0033]-[0035] teach a leak-detection member 106 formed from detection material that changes color in response to pH changes.  The leak-detection member 106 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound filler of Coulthard wherein the second rings are concentric with the first rings as suggested by Locke to provide a mechanism of monitoring the moisture levels, or leak detection, within the wound dressing.

Regrading claim 13, dependent from claim 6, Coulthard modified by Dagger, is silent regarding the claim limitation wherein the first pattern comprises bands having a narrow end proximate to a center of the wound filler and a second end having a wide end proximate to an edge of the wound filler, the wide end having a width greater than the narrow end; the second pattern comprises bands having a narrow end proximate to a center of the wound filler and a second end having a wide end proximate to an edge of the wound filler, the wide end having a width greater than the narrow end; and wherein the bands of the first pattern alternate with the bands of the second pattern.  
However, Locke teaches wound dressings for treating a patient with reduced pressure that include leak detection material.  Paragraphs [0033]-[0035] teach a leak-detection member 106 formed from detection material that changes color in response to pH changes.  The leak-detection member 106 may be a single ring of a dressing as shown in FIG. 1 or a plurality of rings, or members, or other shapes, as shown in Figs. 2, 3, 4, and 5.  Locke indicates that many shapes are possible for a detection material on a wound dressing including a pattern comprising bands having a narrow end proximate to a center and an edge having a width greater than the narrow end.  The function of a detection material is to detect something such as a liquid, pH change, and heat, for example.  The shape of the detection material on a wound dressing is merely aesthetic and secondary to its function of detection.

In addition, Coulthard modified by Dagger, discloses substantially all the limitations of claim 13 except wherein the first pattern comprises bands having a narrow end proximate to a center of the wound filler and a second end having a wide end proximate to an edge of the wound filler, the wide end having a width greater than the narrow end; the second pattern comprises bands having a narrow end proximate to a center of the wound filler and a second end having a wide end proximate to an edge of the wound filler, the wide end having a width greater than the narrow end; and wherein the bands of the first pattern alternate with the bands of the second pattern.  It would have been an obvious matter of design choice to one having ordinary skill in the art prior to the filing date of the present invention to produce such a first and second pattern, since applicant has not disclosed that the first and second pattern solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well using a different first and second pattern.


However, Locke teaches wound dressings for treating a patient with reduced pressure that include leak detection material.  Paragraphs [0033]-[0035] teach a leak-detection member 106 formed from detection material that changes color in response to pH changes.  The leak-detection member 106 may be a single ring of a dressing as shown in FIG. 1 or a plurality of rings, or members, or other shapes, as shown in Figs. 2, 3, 4, and 5.  Rings are curved patterns and Fig 3A and 3B illustrate an embodiment of a dressing with multiple rings.  Locke indicates that many shapes are possible for a detection material on a wound dressing including a pattern comprising bands having a narrow end proximate to a center and an edge having a width greater than the narrow end.  The function of a detection material is to detect something such as a liquid, pH change, and heat, for example.  The shape of the detection material on a wound dressing is merely aesthetic and secondary to its function of detection.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the  wound filler of Coulthard, as modified by Dagger,  wherein the bands of the first pattern and the bands of the second pattern are curved as suggested by Locke for dressings used in negative pressure therapy.

Regarding claim 15, dependent from claim 13, Coulthard as modified by Dagger, are silent wherein the bands of the first pattern and the bands of the second pattern form a sunburst pattern.  
However, Locke teaches wound dressings for treating a patient with reduced pressure that include leak detection material.  Paragraphs [0033]-[0035] teach a leak-detection member 106 formed from detection material that changes color in response to pH changes.  The leak-detection member 106 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound filler of Coulthard, as modified by Dagger, wherein the bands of the first pattern and the bands of the second pattern form a sunburst pattern as taught by Locke for dressings used in negative pressure therapy.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J FEULNER/Examiner, Art Unit 3781           

/PHILIP R WIEST/Primary Examiner, Art Unit 3781